Citation Nr: 1046624	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease (GERD) and 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active military service from December 1944 to 
November 1946, from November 1950 to October 1951, and from 
September 1961 to August 1962. He also has unverified periods of 
Reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  
The matter was previously before the Board in May 2010, at which 
time it was remanded for additional development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a May 2010 decision, the Board remanded the claim at issue for 
a VA examination and opinion to determine if the Veteran has a 
current gastrointestinal disability and whether any such 
disability is related to the parasitic infection that he had 
while he was in service in 1946.  In its reasons for the remand, 
the Board, in detail, discussed the Veteran's in-service and 
post-service gastrointestinal symptomatology, a January 2009 VA 
examination report, a subsequent February 2009 addendum to the VA 
examination report, and a January 2009 VA gastroenterology 
consult.  The Board also specifically requested that the VA 
examiner reconcile his or her opinion with the opinion of the 
January 2009 examiner which noted that there was no support on 
review of the literature that IBS is long term sequelae of GI 
parasitosis.  In addition, the Board indicated that the clinician 
should reconcile his or her opinion with the July 2008 opinion by 
Dr. P.H. in which he stated that it is possible that some of the 
Veteran's symptoms may be related to scarring from his 1946 
illness.
The record reflects that the Veteran was provided the requested 
VA examination in July 2010.  In reviewing the examination report 
from the examination, the Board observes that the examiner 
reviewed the pertinent evidence of record and opined that the 
Veteran's current IBS and esophageal reflux are not due to 
service because "current investigations do not support an 
infectious etiology as claimed by the patient."  However, there 
is no evidence that, as requested by the Board, the examiner 
discussed and/or reconciled his stated opinion with the July 2008 
private medical opinion of Dr. P.H..  Therefore, given the 
foregoing, the Board finds that compliance with the May 2010 
remand has not been accomplished.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not fully implemented, 
the Board itself errs in failing to insure compliance.  As such, 
the Board finds that this case is not ready for appellate review 
and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran's claims file should be 
forwarded to Dr. Razvan Arsenescu, the VA 
examiner from the July 15, 2010 
gastrointestinal examination.  If 
Dr. Razvan Arsenescu is not available, the 
claims file should be forwarded to an 
appropriate clinician.  After reviewing the 
Veteran's claims file, the clinician is 
asked to opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran has a 
gastrointestinal disability, however 
diagnosed, and if so, whether any such 
disability is causally related to any 
disease or illness during the Veteran's 
active service, to include any scarring 
from his 1946 illness.

The clinician is specifically requested 
to discuss and, if necessary, reconcile 
his opinion with the July 2008 opinion 
by Dr. P.H. in which he stated that it 
is possible that some of the Veteran's 
symptoms may be related to scarring 
from his 1946 illness.

The complete rationale for all opinions 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder and a copy of this Remand and 
the May 2010 Board Remand should be made 
available to the examiner.  The examiner 
should specifically indicate whether or not 
the claims file was reviewed.

2.  Thereafter, adjudicate the issue of 
entitlement to service connection for a 
gastrointestinal disability.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


